SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Dated July 24, 2012 of ZALE CORPORATION A Delaware Corporation IRS Employer Identification No. 75-0675400 SEC File Number 001-04129 901 West Walnut Hill Lane Irving, Texas75038 (972) 580-4000 o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Securities Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Securities Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On July 24, 2012, Zale Corporation (“Zale”) issued a press release to announce (1) the amendment and extension of its secured revolving credit facility and (2) the partial repayment and amendment and extension of its secured term loan agreement with an affiliate of Golden Gate Capital.A copy of the press release is being furnished as Exhibit 99.1 and is incorporated herein by reference.A copy of a slide presentation that will accompany Zale’s conference call relating to these transactions is being furnished as Exhibit 99.2 and is incorporated herein by reference. The information set forth in Exhibit 99.1 and Exhibit 99.2 is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits 99.1Press release 99.2Slide presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. ZALECORPORATION By: /s/ Thomas A. Haubenstricker Thomas A. Haubenstricker Senior Vice President and Chief Financial Officer Date:July 25, 2012
